Case 2:20-cv-02846-CBM-KK Document 50 Filed 08/21/20 Page 1 of 1 Page ID #:816




  1
  2                                           JS-6
  3
  4
  5
  6
                            UNITED STATES DISTRICT COURT
  7
                           CENTRAL DISTRICT OF CALIFORNIA
  8
  9
 10    KENNETH W. MILLS,                          Case No. CV 20-2846-CBM (KK)
 11                              Plaintiff,
 12                        v.                     JUDGMENT
 13    STATE OF CALIFORNIA, ET AL.,
 14                              Defendant(s).
 15
 16
 17         Pursuant to the Order Accepting Findings and Recommendation of United
 18   States Magistrate Judge,
 19         IT IS HEREBY ADJUDGED that this action is dismissed with prejudice and
 20   without leave to amend.
 21
 22   Dated: AUGUST 21, 2020
 23
                                              HON. CONSUELO B. MARSHALL
 24                                           United States District Judge
 25
 26
 27
 28
